Opinion filed August 31,
2012
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                    Nos. 11-12-00237-CR & 11-12-00238-CR 
                                                    __________
 
                             ISMAEL
VILLARREAL JR., Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                   On
Appeal from the 104th District Court
 
                                                            Taylor
County, Texas
 
                                         Trial Court
Cause Nos. 17243-B & 17244-B
 

 
                                            M E M O R A N
D U M   O P I N I O N
 
Appellant,
Ismael Villarreal Jr., filed a pro se notice of appeal in each cause on August 13,
2012.  In the notices, appellant states his desire to appeal “from the judgment
of conviction and sentence” rendered against him.  In both cases, appellant was
convicted of the offense of possession of methamphetamine with intent to
deliver in a drug-free zone.  We dismiss the appeals.  
            The
papers on file in this court indicate that the sentence was imposed in these
cases on November 18, 2009, and October 28, 2009, respectively.  On August 13,
2012, upon receiving appellant’s notices of appeal and the docketing statements,
this court notified the parties by letter that the notices of appeal appeared
to be untimely, with one being filed 999 days after the date of sentencing and
the other being filed 1,020 days after the date of sentencing.  We requested
that appellant respond and show grounds for continuing the appeals.  We also
informed appellant that the appeals may be dismissed for want of jurisdiction.
Pursuant
to Tex. R. App. P. 26.2, the
notices of appeal were due to be filed within thirty days after the date the
sentences were imposed in open court.  The August 13, 2012 notices of appeal were
filed over two years after the due date.  Appellant did not file a motion for
extension of time as provided for in Tex.
R. App. P. 26.3.  Rule 26.3 mandates that the notice of appeal and the
motion for extension must be filed within fifteen days after the deadline for
filing the notice of appeal.  Absent a timely notice of appeal or compliance
with Rule 26.3, this court lacks jurisdiction to entertain an appeal.  Slaton
v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918
S.W.2d 519 (Tex. Crim. App. 1996); Rodarte v. State, 860 S.W.2d 108 
(Tex. Crim. App. 1993).
Accordingly,
these appeals are dismissed for want of jurisdiction.
 
 
PER CURIAM
 
August 31, 2012
Do not publish. 
See Tex. R. App. P.
47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.